

116 S1867 RS: DHS Countering Unmanned Aircraft Systems Coordinator Act
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 195116th CONGRESS1st SessionS. 1867[Report No. 116–91]IN THE SENATE OF THE UNITED STATESJune 13, 2019Mr. Johnson (for himself, Mr. Peters, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsSeptember 10, 2019Reported by Mr. Johnson, without amendmentA BILLTo amend the Homeland Security Act of 2002 to establish in the Department of Homeland Security an
			 Unmanned Aircraft Systems Coordinator, and for other purposes.
	
 1.Short titleThis Act may be cited as the DHS Countering Unmanned Aircraft Systems Coordinator Act. 2.Countering Unmanned Aircraft Systems Coordinator (a)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following new section:
				
					321.Countering Unmanned Aircraft Systems Coordinator
						(a)Coordinator
 (1)In generalThe Secretary shall designate a senior official of the Department within the Office of Strategy, Policy, and Plans as the Countering Unmanned Aircraft Systems Coordinator (in this section referred to as the Coordinator) and provide appropriate staff to carry out the responsibilities of the Coordinator.
 (2)ResponsibilitiesThe Coordinator shall— (A)oversee and coordinate with relevant Department offices and components, including the Office of Civil Rights and Civil Liberties and the Privacy Office, on the development of guidance and regulations to counter threats associated with unmanned aircraft systems (in this section referred to as UAS) as described in section 210G;
 (B)promote research and development of counter UAS technologies in coordination with the Office of Science and Technology;
 (C)coordinate with the relevant components and offices of the Department, including the Office of Intelligence and Analysis, to ensure the sharing of information, guidance, and intelligence relating to countering UAS threats, counter UAS threat assessments, and counter UAS technology, including the retention of UAS and counter UAS incidents within the Department;
 (D)serve as the Department liaison, in coordination with relevant components and offices of the Department, to Federal, State, local, and Tribal law enforcement entities and the private sector regarding the activities of the Department relating to countering UAS;
 (E)maintain the information required under section 210G(g)(3); and (F)carry out other related counter UAS authorities and activities under section 210G, as directed by the Secretary.
 (b)Coordination with applicable Federal lawsThe Coordinator shall, in addition to other assigned duties, coordinate with relevant Department components and offices to ensure testing, evaluation, or deployment of a system used to identify, assess, or defeat a UAS is carried out in accordance with applicable Federal laws.
 (c)Coordination with private sectorThe Coordinator shall, among other assigned duties, working with the Office of Partnership and Engagement and other relevant Department offices and components, or other Federal agencies, as appropriate, serve as the principal Department official responsible for sharing to the private sector information regarding counter UAS technology, particularly information regarding instances in which counter UAS technology may impact lawful private sector services or systems.
 (d)Termination of authorityThe authority to carry out this section shall terminate on the date described in section 210G(i).. (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 320 the following:
				Sec. 321. Countering Unmanned Aircraft Systems Coordinator..September 10, 2019Reported without amendment